                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 CHARLES JUDSON HOLBROOK,

        Plaintiff,                               Case No. 20-10205
                                                 Honorable Laurie J. Michelson
 v.

 STATE OF MICHIGAN,

        Defendant.


   OPINION AND ORDER TRANSFERRING PETITION TO COURT OF
 APPEALS AS A SECOND OR SUCCESSIVE PETITION AND REFUNDING
                         FILING FEE


       In 2010 Charles Judson Holbrook was convicted in state court of two counts of

producing child sexually abusive material, two counts of allowing a child to engage in child

sexually abusive activity, two counts of possessing child sexually abusive material,

accosting a child for immoral purposes, and being a felon in possession of a firearm. See

Holbrook v. Rapelje, No. 13-13137, 2016 U.S. Dist. LEXIS 189160 (E.D. Mich. Apr. 1,

2016). Holbrook currently is incarcerated in the St. Louis Correctional Facility in

Michigan, where he is serving a term of 15 to 40 years. See id. (ECF No. 1, PageID.2.)

Holbrook’s original petition for a writ of habeas corpus was denied on the merits. See id.

Now, he seeks his release under 42 U.S.C. § 1983, asserting that he was convicted without

evidence. (ECF No. 1, PageID.4.)

       Specifically, Holbrook alleges that the police “smashed their way into our home” in

order to “settle a grudge,” without a search warrant or probable cause. (ECF No. 1,

                                             1
PageID.7.) “Since then,” he continues, “the state has violated all of our constitutional rights

and protections. I have been sent to prison for the rest of my life. There has been no crime.

The State has no evidence of any crime. The State knows it.” (Id.) His alleged injury is that

he has been “locked [up] since August, 2009.” (ECF No. 1, PageID.8.) And in the

complaint’s section titled “Relief,” Holbrook simply states: “I want out.” (Id.)

       This is the latest in a long line of cases in which Holbrook has sought to overturn

his state-court convictions in federal court. He has attempted to file numerous other habeas

petitions, but the Sixth Circuit repeatedly has denied him authorization to do so under 28

U.S.C. § 2244(b)(3). See In re Holbrook, No. 18-2109, 2019 U.S. App. LEXIS 4730 (6th

Cir. Feb. 15, 2019); In re Holbrook, No. 17-2242, 2018 U.S. App. LEXIS 7196 (6th Cir.

Mar. 21, 2018); In re Holbrook, No. 17-2327, 2018 U.S. App. LEXIS 7192 (6th Cir. Mar.

21, 2018); In re Holbrook, No. 17-1950, 2018 U.S. App. LEXIS 67 (6th Cir. Jan. 2, 2018);

In re Holbrook, No. 17-1839, 2018 U.S. App. LEXIS 64 (6th Cir. Jan. 2, 2018); In re

Holbrook, No. 17-1540, 2017 U.S. App. LEXIS 19555 (6th Cir. Oct. 5, 2017); In re

Holbrook, No. 17-1518, 2017 U.S. App. LEXIS 19045 (6th Cir. Oct. 2, 2017); In re

Holbrook, No. 17-1444, 2017 U.S. App. LEXIS 19044 (6th Cir. Oct. 2, 2017).

        Holbrook also has repeatedly attempted to challenge his conviction under § 1983.

See Holbrook v. Pols, 17-292, 2017 U.S. Dist. LEXIS 143300 (W.D. Mich. May 18, 2017);

Holbrook v. Pols, No. 16-237, 2017 U.S. Dist. LEXIS 143303 (W.D. Mich. Jan. 30, 2017);

Holbrook v. Pols, No. 16-1151, 2016 U.S. Dist. LEXIS 176450 (W.D. Mich. Dec. 21,

2016); Holbrook v. Redford, No. 16-829, 2016 U.S. Dist. LEXIS 148880 (W.D. Mich. Oct.

27, 2016); Holbrook v. Pols, No. 16-118, 2016 U.S. Dist. LEXIS 189409 (W.D. Mich. June

                                              2
24, 2016); Holbrook v. Pols, No. 16-78, 2016 U.S. Dist. LEXIS 189414 (W.D. Mich. May

31, 2016); Holbrook v. Haehnel, No. 16-19, 2016 U.S. Dist. LEXIS 38207 (W.D. Mich.

Mar. 24, 2016); Holbrook v. Pols, No. 15-170, 2016 U.S. Dist. LEXIS 15520 (W.D. Mich.

Feb. 9, 2016).

       A prisoner’s challenge to his confinement may only be brought as a petition for

habeas corpus—not as a civil rights action pursuant to § 1983. See Preiser v. Rodriguez,

411 U.S. 475, 484 (1973). Holbrook’s latest complaint challenges his confinement by

alleging that he was improperly convicted and stating, “I want out.” (ECF No. 1, PageID.8.)

His suit “is, in substance and form, an attack on [his] state-court convictions”—which

makes it a successive habeas petition. See Warren v. Burt, No. 18-12282, 2018 WL

4608475, at *1 (E.D. Mich. Sept. 25, 2018); accord Minger v. Green, 239 F.3d 793, 799

(6th Cir. 2001) (“[T]he Rules require that we not rely solely on labels in a complaint, but

that we probe deeper and examine the substance of the complaint.”).

       But Holbrook may no longer bring a habeas corpus petition unless he receives

authorization from the Sixth Circuit. See, e.g., In re Holbrook, No. 18-2109, 2019 U.S.

App. LEXIS 4730, at *3–4 (6th Cir. Feb. 15, 2019). As 28 U.S.C. § 2244(b)(3)(A)

provides: “Before a second or successive application permitted by this section is filed in

the district court, the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” Nothing suggests that Holbrook

has complied with the statutory mandate to seek an order from the Sixth Circuit authorizing

this Court to consider his petition.



                                             3
       Since the petition now before the Court is a “successive” habeas petition, the Clerk

of the Court shall TRANSFER Holbrook’s petition to the Court of Appeals for the Sixth

Circuit, pursuant to 28 U.S.C. § 1631, for a determination of whether this Court may

consider Holbrook’s habeas claims. See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per

curiam).

       Finally, the docket indicates that Holbrook paid a $400 filing fee. The filing-fee

requirements of a prisoner civil rights suit do not apply to a habeas petition, see Kincade v.

Sparkman, 117 F.3d 949, 951–52 (6th Cir. 1997), and the Court has determined that this

suit is a habeas petition. So the Clerk of Court shall REFUND the filing fee paid by

Holbrook, minus the $5 filing fee for a habeas action.

       IT IS SO ORDERED.

Dated: April 8, 2020


                                    s/Laurie J. Michelson
                                    LAURIE J. MICHELSON
                                    UNITED STATES DISTRICT JUDGE




                                              4
